Citation Nr: 1548288	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-07 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to accrued benefits, to include the matter of the appellant's eligibility for reimbursement for payment of the debts and expenses of the last sickness and burial of the Veteran's surviving spouse.

REPRESENTATION

Appellant represented by:	Patricia A. Servaes, Agent


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1942 to November 1945.  He died in June 1974.  The Veteran's surviving spouse (hereinafter beneficiary) died in March 2010.  The appellant is the couple's daughter who is seeking benefits accrued by the beneficiary during her lifetime.

This appeal to the Board of Veterans' Appeals (Board) arises from a May 2013 determination issued by the Pension Management Center (PMC) of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania that denied the appellant's claim for accrued benefits, to include payment of expenses for the last sickness and burial of the beneficiary.

The record before the Board in this case consists of a paper claims file and an electronic file.  The Board has reviewed both the paper and electronic files.


FINDINGS OF FACT

1.   In a February 2010 rating decision, the beneficiary was awarded special monthly death pension benefits (aid and attendance), effective July 28, 2009.

2.  The payment of retroactive special monthly pension benefits to the beneficiary was delayed due to a finding of incompetence.

3.  The beneficiary died in March 2010, prior to payment of the withheld special monthly death pension benefits.

4.  At the time of the beneficiary's death, she did not have a claim for exclusion of unreimbursed medical expenses or any other claim pending.

5.  The appellant does not satisfy the statutory definition of "child" under the governing statute to be eligible for the payment of accrued benefits. 

6.  The appellant did not timely file a claim for accrued benefits, including reimbursement for expenses paid for the beneficiary's last sickness and burial. 


CONCLUSION OF LAW

Accrued benefits are not payable to the appellant.  38 U.S.C.A. §§ 101(4)(A), 5101, 5121 (West 2014); 38 C.F.R. §§ 3.57, 3.160, 3.500(g), 3.1000, (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating a claim for VA benefits is codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to notify, nor the duty to assist, provisions are applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  38 U.S.C.A. § 5103A(a)(2).  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).  

II.  The Merits of the Claim

Following the Veteran's death, the beneficiary was in receipt of death pension benefits due to her need for aid and attendance.  The appellant, the daughter of the Veteran and the beneficiary, seeks entitlement to accrued special monthly death pension benefits as well as reimbursement for the debts and expenses of the last sickness and burial of the beneficiary.

Review of the evidence of record reveals that the beneficiary was awarded special monthly death pension benefits (aid and attendance) in a February 2010 rating decision, effective July 28, 2009.  The payment of retroactive special monthly pension benefits to the beneficiary was delayed due to a finding of incompetence; a check for one month's worth of special monthly death pension benefits was issued February 1, 2010, but the withheld benefits were not released.  The appellant, in a June 2013 email to a member of her Congressman's staff, stated that the beneficiary's first and only check was issued for February 2010.  The appellant also indicated that the February 2010 VA check for the beneficiary had been deposited.

Accrued benefits are "periodic monetary benefits...authorized under law administered by [VA] to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid..."  38 C.F.R. § 3.1000(a).  An "[a]pplication for accrued benefits must be filed within 1 year after the date of death."  38 C.F.R. § 3.1000(c). 

For a surviving spouse or child to be entitled to accrued benefits, there must have been a claim pending at the time of the Veteran's or other claimant's death or else s/he was entitled to such benefits under an existing rating for decision.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  38 C.F.R. § 3.160(c) defines a "pending claim" as an application that has not been fully adjudicated.  In a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of death.  There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4); see Hayes v. Brown, 4 Vet. App. 353(1993).

In this case, the Veteran died in June 1974, and his surviving spouse (the appellant's mother) was awarded nonservice-connected death pension benefits.  The appellant's mother, the beneficiary, died in March 2010.  In August 2011, the appellant filed a claim for entitlement to accrued benefits based on the recomputation of her mother's income to account for unreimbursed medical expenses. 

As noted above, the beneficiary was in receipt of nonservice-connected death pension at the time of her death.  Basic entitlement to nonservice-connected death pension for a surviving spouse exists if (1) the Veteran had qualifying service, or was receiving or entitled to receive compensation or retired pay for a service-connected disability based on wartime service at time of death; and (2) the claimant meets the net worth requirements of § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1521, 1541, 1543; 38 C.F.R. § 3.3(b)(4).  Unreimbursed medical expenses in excess of five percent of the MAPR may be excluded from an individual's income for the same 12-month annualization period.  38 C.F.R. § 3.272(g).  If a VA pension recipient submits an Improved Pension Eligibility Verification Report (EVR) or report of medical expenses each year within an annual reporting period established by VA, certain unreimbursed medical expenses may be excluded from the annual income reported by the recipient and used by VA to adjust the amount of pension warranted.  Consequently, an individual's submission of an EVR or report of medical expenses may result in a retroactive upward adjustment of pension for the prior year. 

The beneficiary died in March 2010 and the appellant filed her claim for accrued benefits in August 2011.  The claim was accompanied by a list of her mother's unreimbursed medical expenses for August 1, 2009 to March 15, 2010; the beneficiary had previously filed a similar and shorter list in July 2009.  Assuming arguendo that the beneficiary was entitled to have her pension benefits adjusted for unreimbursed medical expenses incurred from August 1, 2009 to March 15, 2010, the question for consideration here is whether the appellant is entitled to exclusion of such unreimbursed medical expenses on an "accrued" basis. 

In October 2002 (and effective from November 27, 2002), VA promulgated a regulation specifically limiting the evidence that could be deemed in the file at the date of death.  See Evidence for Accrued Benefits, 67 Fed. Reg. 65,707 (Oct. 28, 2002).  Under that regulation, and as is pertinent to the present appeal, "evidence in the file at date of death" is now defined as "evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death...".  38 C.F.R. § 3.1000(d)(4).  Additionally, in an August 2006 memorandum, the VA General Counsel explained that an award of accrued benefits could not be based on logical inferences or estimation from information in the file at the time of the beneficiary's death. 

The Board has reviewed the evidence of record, in light of the applicable laws and regulations, and finds that there is no indication that the beneficiary had a claim for exclusion of unreimbursed medical expenses or any other claim pending at the time of her death.  Review of the record shows that the beneficiary submitted a list of claimed medical expenses in July 2009, and that those expenses were used in determining the amount of death pension benefits due the beneficiary in connection with the February 2010 award of benefits.  The record contains no further communication or documentation from the beneficiary or the appellant indicating that a claim was filed after the February 18, 2010 death pension benefit award. 

There is also no indication that the particular unreimbursed medical expenses here at issue were in VA's possession on or before the date of the appellant's mother's death.  No information was received regarding medical expenses in 2010 or until the appellant submitted her claim for accrued benefits in August 2011.  The Board is sympathetic to the appellant's situation, but notes that she is essentially looking for an equitable resolution of her appeal.  Neither the Board nor the United States Court of Appeals for Veterans Claims (Court) can provide equitable relief.  See Moffitt v. Brown, 10 Vet. App. 214, (1997).  Because there is no evidence of record that the beneficiary had a claim for the exclusion of additional unreimbursed medical expenses or any other claim pending at the time of her death, there is no basis for such an accrued benefits claim.  As such, the claim for accrued benefits based on the exclusion of additional unreimbursed medical expenses must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board will now consider the question of whether the appellant herself is entitled to the withheld benefits on an accrued basis.  Upon the death of a payee of VA benefits, periodic monetary benefits to which he or she was entitled to, on the basis of evidence in the file at the date of death (accrued benefits) may be paid to certain parties.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Persons eligible for such payments (which are paid upon the death of the veteran to the first living person listed) are: (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent.  38 C.F.R. § 3.1000(a)(1).  They are also payable upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children.  38 C.F.R. § 3.1000(a)(2). 

Accrued benefits may also be paid as may be deemed necessary to reimburse the person who bore the expenses of the last sickness and burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  Payments to persons who bore the expense of last sickness or burial shall be limited to the amount necessary to reimburse such persons for the expenses of last sickness and/or burial.  38 C.F.R. § 3.1000(a).  The amount payable shall not include any payment for the month in which the payee died.  38 C.F.R. § 3.1003(a); see also 38 C.F.R. § 3.500(g).  38 C.F.R. § 3.500(g) specifies that discontinuance of an award upon the death of the payee will be the last day of the month before death.

In either circumstance, accrued benefits are defined as due and unpaid periodic monetary benefits to which a payee was entitled at his or her death under existing ratings or decisions or based on evidence in the file at date of death.  38 C.F.R. § 3.1000(a).  Thus, for an award of accrued benefits there must have been periodic monetary benefits due to the beneficiary at the time of her death.  In this case, the beneficiary's $72.00 benefit was withheld for six months (August 2009 through January 2010) and thus amounted to a total of $432.

The Board notes that the appellant is the daughter of the beneficiary and the Veteran.  However, the definition of "children" in 38 U.S.C.A. § 5121 is not the commonly understood definition, but rather, "child" is expressly defined in 38 U.S.C.A. § 101(4)(A) as a person who is unmarried and (1) under the age of 18; or (2) became permanently incapable of self-support before the age of 18; or (3) under the age of 23 and pursuing a course of instruction at an approved educational institution.  See 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57; Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C.A. § 101(4)(A); Nolan v. Nicholson, 20 Vet. App. 340 (2006).  In this case, the appellant does not contend that she is under the age of 18, that she became permanently incapable of self-support before the age of 18, or that she is under the age of 23 and is pursuing a course of instruction at an educational institution.  Thus, the appellant cannot be deemed an eligible survivor under 38 U.S.C.A. § 5121 because she does not meet the statutory definition of "child" under 38 U.S.C.A. § 101(4)(A) to be eligible for the payment of accrued benefits. 

The Board has also considered whether reimbursement of expenses paid by the appellant for her mother's last sickness or burial is warranted under 38 U.S.C.A. § 5121(a)(6).  Consideration of the claim under this provision could result in the authorization of payment of accrued benefits as it is not dependent upon the appellant being a "child" of the beneficiary.  However, while the appellant, in her VA Form 9 submitted in February 2014, stated that she had contributed funds for the care of the beneficiary amounting to approximately $9,000, the evidence of record does not include any receipts showing that she bore any expenses for the last sickness of the beneficiary or that she bore any of the cost of the funeral and burial expenses for the beneficiary.  For this reason, the Board finds that reimbursement for the expense of last sickness and burial is not warranted under 38 U.S.C.A. § 5121(a)(6).  The Board also notes that only $432 of accrued benefits was available for any such payment of expenses related to last sickness and burial.

Furthermore, even assuming arguendo that the appellant had submitted documentation of allowable expenses for the last sickness and/or burial of the beneficiary, the appellant did not submit an application for accrued benefits until August 2011.  The law is clear that applications for accrued benefits must be filed within one year after the date of death.  See 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  Here, the appellant concedes that she filed her application well after the one year from the beneficiary's death.  She does not allege, and it is not shown, that she filed an incomplete application within one year of the date of death which could potentially extend the filing deadline.  For example, in the June 2013 email that constitutes the appellant's Notice of Disagreement (NOD), she states that she had returned to school in July 2010, and that she had set aside the paperwork for the accrued benefits claim until the following summer break.  She further states that she took the accrued benefits paperwork to VA in August 2011.  See 38 C.F.R. § 3.1000(c)(1).

The Board has considered the appellant's argument that she delayed filing the application for accrued benefits because one or more VA employees made false representations to her regarding the time limits for filing such a claim.  She argues that she relied to her detriment on misinformation given to her by VA employees.  It is unfortunate that the appellant mistakenly believed that she had more than one year after her mother's death to file a claim for accrued benefits when she actually only had one year in which to file such a claim.  However, no matter how well-intentioned VA representatives were in providing erroneous advice, it does not negate the requirements of the law.  McTighe v. Brown, 7 Vet. App. 29 (1994) (payment of government benefits must be authorized by statute; and therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  In other words, even if the appellant was misinformed by VA officials, the Board is without legal authority to grant the claim on that basis.  As such, the appellant's claim must be denied because she did not file her claim for accrued benefits within one year of the beneficiary's death pursuant to 38 C.F.R. § 3.1000(c).  Again, the Board is bound by the law as passed by Congress, which requires the appellant to be a "child" for entitlement to accrued benefit purposes and to have filed a claim within one year of the beneficiary's death for entitlement to payments under 38 C.F.R. § 3.1000(a)(5).  

For these reasons, the Board finds that the appellant's appeal must be denied as a matter of law.  Payment to the appellant as a surviving beneficiary is not authorized under 38 U.S.C.A. § 5121 as discussed above.  Moreover, there is no other avenue pursuant to which the Board can legally award the appellant the payment of monies associated with death of her mother.  In so finding, the Board acknowledges that the circumstances resulting in the delayed payment of death pension benefits to the beneficiary are regrettable as was any misinformation she was given regarding how and when to file her claim for accrued benefits.  But the Board is bound by the applicable law and regulations as written.  See 38 U.S.C.A. § 7104(c).  Notably, unlike the VA Secretary, the Board simply has no authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) (holding that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress").  Moreover, the Court has held that, since payment of government benefits must be authorized by statute, inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995).  See also Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding that an appellant was not entitled to education benefits based on his assertion that misleading or erroneous information was provided regarding education benefits).  

In summary, the legal authority governing this claim is clear and specific, and the Board is bound by such authority.  As the authority pertaining to the appellant's claim of entitlement to accrued benefits, to include the matter of whether the appellant is entitled to exclusion of such unreimbursed medical expenses on an "accrued" basis, as well as the matters of the appellant's status as a child of the beneficiary and/or eligibility for reimbursement for payment of the debts and expenses of the last sickness and burial of the beneficiary, is dispositive, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


